 Case 2:20-cv-12959-NGE-RSW ECF No. 7, PageID.81 Filed 11/25/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROBERT LEE BERRY,
EUGENE BERRY, and
MARY BERRY,

              Plaintiffs,                                No. 20-12959

v.                                                       Honorable Nancy G. Edmunds

CITY OF DETROIT,
KEITH MARSHALL, and
MARCELLUS BALL,

           Defendants.
_______________________________________/

              ORDER REMANDING PLAINTIFF'S STATE LAW CLAIMS

       Plaintiffs Robert Lee Berry, Eugene Berry, and Mary Berry filed this civil rights

lawsuit against Defendants City of Detroit, Keith Marshall, and Marcellus Ball in the

Wayne County Circuit Court, but the City of Detroit removed the action to this Court.

Plaintiffs’ complaint alleges violations of the United States Constitution and 42 U.S.C.

§ 1983. The complaint also brings state law claims of malicious prosecution, false

arrest and false imprisonment, and gross negligence.

       Since the parties to this matter are non-diverse, this Court declines to exercise

supplemental jurisdiction over Plaintiffs’ state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973);

Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Thus,

pursuant to § 1367(c), all of Plaintiffs’ state law claims, including the state law claims

found in Counts II, III, and IV of their complaint, are hereby REMANDED to the Wayne
 Case 2:20-cv-12959-NGE-RSW ECF No. 7, PageID.82 Filed 11/25/20 Page 2 of 2




County Circuit Court. The Court will retain jurisdiction over Plaintiffs’ federal claims

only.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: November 25, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 25, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
